DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50 and 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display element, recited in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 8, 10-13, and 17 are objected to because of the following informalities:  
In regards to claim 1, lines 4, 6, 7, and 13, each instance of the phrase “can be” should be changed to “is.”
In regards to claim 2, line 2, the phrase “can be” should be changed to “is.”
In regards to claim 8, lines 3 and 4, the phrase “a mechanical operation by a user” should be changed to “a mechanical operation of the handle by the user.”
 In regards to claim 10, lines 3 and 4, each instance of the phrase “can be” should be changed to “is.”
In regards to claim 11, line 5, the phrase “a closing direction” should be changed to “the second opposing operating direction.”
In regards to claim 12, the claim should read as follows: “A motor vehicle latching system comprising at least one door handle module according to claim 1 and the electrically operable latch.”
In regards to claim 13, line 2, a comma should be inserted after the phrase “engine cover.”
In regards to claim 17, lines 1 and 2, the phrase “the sensor element” should be changed to “the at least one sensor element” so as to correspond with the language used in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear if the limitations following each instance of the phrase “can be” are included or excluded from the claim, and therefore, the metes and bounds of the claim are unclear.  For examination purposes, the claim will be examined as requiring the limitations following each instance of the phrase “can be.”  See claim objection above.
In regards to claim 2, line 2, it is unclear if the limitations following the phrase “can be” are included or excluded from the claim, and therefore, the metes and bounds of the claim are unclear.  For examination purposes, the claim will be examined as requiring the limitations following the phrase “can be.”  See claim objection above.
In regards to claim 1, it is unclear if the limitations following each instance of the phrase “can be” are included or excluded from the claim, and therefore, the metes and bounds of the claim are unclear.  For examination purposes, the claim will be examined as requiring the limitations following each instance of the phrase “can be.”  See claim objection above.
In regards to claim 10, it is unclear if the movement of the handle in the second opposing operation direction prevents the latch from being opened, i.e. the latch is already in a locked state and the movement of the handle in the second opposing direction does not change the locked state, or the movement of the handle in the second opposing operation direction causes the latch to be placed into a locked state.  
In regards to claim 11, the relationship between the “closing direction” recited in line 5 and the second opposing operating direction recited in line 3 is unclear from the claim language.  It is understood from the specification that the closing direction is equivalent to the second opposing operating direction and will be examined as such.  See claim objection above.
In regards to claim 12, the relationship between the “electrically operable latch” recited in claim 12 and the “electrically operable latch” recited in claim 1 is unclear from the claim language.  It is understood from the specification that the “electrically operable latch” of claim 12 is equivalent to the “electrically operable latch” of claim 1, and will be examined as such.  Also, it is unclear how the electrically operable latch is for “electromechanical operation” of itself.  See claim objections above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 12-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalesse et al. (DE 102006027473 A1).
In regards to claims 1 and 12, Kalesse et al. discloses a door handle module for a movable part of a vehicle, the door handle module comprising: a handle support (peripheral portion of component 2 connected to movable part 22, Figure 4) that is mounted on a shell (shell at reference character 22, Figure 3) of the movable part, a handle 8 that is movable mounted on the handle support and having an operating mechanism 9, 13 that is covered, at least in portions, by the shell (Figure 4), an electrically operable latch 25, wherein the operating mechanism is operatively connected to the latch for mechanical operation of the latch (Paragraph 30 of the Computer Generated Translation), and a sensor unit having at least one sensor element 5 and 7 to detect a user intention of a user in an operating region (portion of component 2 in which a user’s hand is located, Figure 4) of a door handle cup 2 of the movable part, wherein the latch is electrically operated in response to a detected user intention in the operating region (Paragraph 29 of the Computer Generated Translation).
In regards to claim 2, Kalesse et al. discloses that the handle is formed as a rotatably mounted lever (Figure 4) and is pivoted by the user, by hand, in parallel which or orthogonally to the shell of the movable part (Figure 4).
In regards to claim 3, Kalesse et al. discloses that the sensor unit includes a capacitive sensor 5 (Paragraph 28 of the Computer Generated Translation).
In regards to claim 6
In regards to claim 8, Kalesse et al. discloses that the handle is pivotally spring-mounted (spring 15, Figure 4) about a pin (see Figure 4 below), wherein the handle is moved automatically back to an original position (Figure 4) following a mechanical operation of the handle by the user (Paragraph 32 of the Computer Generated Translation).

    PNG
    media_image1.png
    695
    708
    media_image1.png
    Greyscale

In regards to claim 13, Kalesse et al. discloses that the movable part is a side door (Paragraph 25 of the Computer Generated Translation).
In regards to claim 14, Kalesse et al. discloses that the handle support is arranged around the door handle cup (Figures 1, 2a, 2b, and 4).
In regards to claim 17
In regards to claim 18, Kalesse et al. discloses that the handle comprises a hinge pin (pin shown in Figure 4 above) and the handle is pivoted about the hinge pin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Zannini et al. (DE 10114214 A1).  Kalesse et al. discloses the door handle module as applied to claims 1 and 3 above, but fails to specify that the sensor unit includes a fingerprint sensor that can identify at least two different fingers of the user.  Zannini et al. teaches the use of a fingerprint sensor or sensors to identify at least two different fingers of a user (Paragraphs 39 and 40 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Ieda et al. (US-7819442).  Kalesse et al. discloses the door handle module as applied to claim 1 above, but fails to disclose a display element configured to illuminate the door handle cup and/or the shell, at least in portions.  Ieda et al. teaches a door handle module (Figure 2) having a display element 4 configured to illuminate a door handle cup (space between the handle 2 and the vehicle door 6, Figure 4) and/or a shell (outer skin of the vehicle door 2), at least in portions (Col. 6, line 62 – Col. 7, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a display element in order to indicate to a user the state of the latch (Col. 9, lines 25-43 of Ieda et al.).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Banter et al. (US Pub. No. 2014/0316612).  Kalesse et al. discloses the door handle module as applied to claim 1 above, but fails to disclose a power connection for supplying the latch with electrical power from outside the vehicle.  Banter et al. teaches a door handle module (Figure 4) having a power connection 30b for supplying a latch (power locks in Figure 2) with electrical power from outside a vehicle (Paragraph 34). Banter et al. also teaches that the power connection faces out of a door handle cup (see Figure 4 below).  It would .

    PNG
    media_image2.png
    503
    575
    media_image2.png
    Greyscale

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Lesueur et al. (US Pub. No. 2013/0170241).  Kalesse et al. discloses the door handle module as applied to claim 1, but fails to disclose a receptacle for a locking cylinder arranged on the handle support, the locking cylinder being arranged in the receptacle such that at least the locking .
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalesse et al. (DE 102006027473 A1) in view of Keyes et al. (GB 2361675 A).  
In regards to claim 10, Kalesse et al. discloses the door handle module as applied to claim 1 above, with the handle of Kalesse et al. being capable of moving in a first operating direction to open the latch (direction of movement when pulled, Paragraphs 6, 27, and 32 of the Computer Generated Translation) and moving in a second opposing operating direction (direction of movement when pushed, Paragraphs 6, 27, and 32).  Kalesse et al. fails to disclose that the latch is closed when the handle moves in the second opposing operating direction.  Keyes et al. teaches a handle 26 that is movable in a first operating direction to position C in Figure 1 to open or unlatch a latch (Page 3, lines 1-3) and is movable in a second opposing operating direction to position D to close or latch the latch (Page 3, lines 4-6).  It would have been obvious to 
In regards to claim 11, Kalesse et al. disclose that the first operating direction is directed orthogonally away from the shell, and the second opposing operating direction is directed toward the shell (operating directions shown by arrows 33 in Figure 2b, Paragraphs 6, 27, and 32 of the Computer Generated Translation).  Kalesse et al. in view of Keyes et al. does not specify that a force on the handle during an accident can cause the handle to move in the second opposing operating direction, however, it is known in the art that forces during an accident or collision can occur in a direction toward the movable part or door, which could cause the handle to move in the second opposing operating direction (see example of the direction of collision force in Dault US-5560569).  The handle of Kalesse et al. is capable of being moved in the second opposing operating direction by collision forces during an accident.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 13, 2022